Orders, Supreme Court, New York County (Ira Gammerman, J.), entered November 18, 1994 and July 19, 1995, which denied defendant-appellant’s motion to dismiss, or sever and stay, defendants-respondents’ cross claims against him for legal malpractice, and which granted defendants-respondents’ motion to dismiss defendant-appellant’s cross claims against them for indemnification and contribution, affirmed, without costs or disbursements.
Appellant’s cross claims for indemnification and contribution against his codefendants were properly dismissed, as the malpractice claim against him seeks only to hold him responsible for his own torts and not those of the codefendants. The malpractice claim is legally sufficient, asserted as it is on behalf of the corporate defendant, as to which the requisite attorney-client relationship and damages are adequately alleged. It is of no moment that the individual defendants may not be able to assert a similar claim on their own behalf. The malpractice claim is also assignable. (See, 6 NY Jur 2d, Assignments, § 16.) The assignment of that claim to plaintiff cannot be deemed to violate any public policy in this case inasmuch as plaintiff is an officer of the corporation which assigned the claim. We *317have considered appellant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach and Tom, JJ.